      Case 4:19-cv-00573-DPM Document 43 Filed 01/07/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

NICHOLAS DORADO, Individually and
on Behalf of All Others Similarly Situated                  PLAINTIFF

v.                      No. 4:19-cv-573-DPM

ST. VINCENT COMMUNITY HEALTH
SERVICES, INC.; ST. VINCENT
INFIRMARY MEDICAL CENTER;
CATHOLIC HEALTH INITIATIVES
PHYSICIAN SERVICES, LLC; and
FIRST INITIATIVES INSURANCE, LTD.                       DEFENDANTS

                             JUDGMENT

     Dorado's complaint is dismissed with prejudice.




                                                 >
                                 D.P. Marshall Jr.
                                 United States District Judge
